Citation Nr: 0115070	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath and a cough due to 
an undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from June to October 1989, and 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War from November 1990 to 
May 1991.  See 38 C.F.R. §§ 3.2(i), 3.317(d).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The veteran's appeal originally included the issues of 
entitlement to service connection for rhinitis, anemia, a 
bone marrow deficiency, depression, hypothyroidism, irregular 
menses, an eye disorder, and diarrhea due to an undiagnosed 
illness.  The Board notes that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  During an April 2000 
personal hearing, the veteran testified that she wanted to 
withdraw these issues from appellate review.  The Board finds 
that this constitutes the requisite "writing" to withdraw 
the issues.  Consequently, the issues of entitlement to 
service connection for a respiratory disorder manifested by 
shortness of breath and a cough, memory loss, fatigue, and 
joint pain due to an undiagnosed illness are the only issues 
currently before the Board for review.  Accordingly, the 
Board will limit its consideration to those issues.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (2000).

The veteran's service medical records note a history of 
asthma on enlistment examination in April 1989.  However, the 
records are negative for findings of a respiratory disorder 
or a chronic disorder manifest by memory loss, fatigue, or 
joint pain, and a May 1991 separation examination was normal.

In December 1997, the veteran filed a claim of entitlement to 
service connection for various disabilities based on her 
Persian Gulf War service, including a respiratory disorder, 
memory loss, fatigue, and joint pain.

In a June 1998 statement, the veteran's parents explained 
that their daughter was "very troubled" about her poor 
memory during service in the Persian Gulf.  They reported 
that she appeared "very confused" following her return to 
the United States, and indicated that she experienced fatigue 
and memory loss.

On VA examination in October 1998, the veteran reported 
"symptoms of a weakened immune system," and indicated that 
she experienced "constant upper respiratory tract 
infections" since returning from the Persian Gulf.  
Following a physical examination, the diagnostic impression 
was anemia, depression, unexplained arthralgias and myalgias, 
and "significant memory and concentration complaints which 
could relate to the veteran's known and diagnosed depression, 
but which also may represent an undiagnosed illness."

During a VA examination later that month, the veteran 
complained of a cough, fatigue, and joint aches.  She 
explained that she first experienced fatigue approximately 
two years earlier, and was no longer able to run 35 miles a 
week.  The veteran related that she "knew something was 
wrong" when she began experiencing depression, a lack of 
concentration, and memory loss after returning from the 
Persian Gulf.  She reported joint aches in her posterior 
cervical spine, hands, and feet.  The pertinent diagnoses 
included anemia of unknown etiology; generalized joint pains; 
chest pains and shortness of breath of unknown etiology; 
chronic fatigue, undiagnosed; and major depression.  The 
examiner reported that no cause was established for the 
veteran's recurrent anemia, fatigue, or chest pains with 
shortness of breath, and explained that because fatigue did 
not affect 50 percent of her daily activity, a diagnosis of 
chronic fatigue syndrome was not appropriate.

A November 1998 VA mental status examination report notes a 
diagnosis of adjustment disorder with depressed mood 
secondary to marital break up following the veteran's return 
from Desert Storm.  The examiner concluded that the decrease 
in the veteran's concentration appeared to be related to 
functional rather than organic factors.

Consequently, a July 1999 rating decision denied service 
connection for a respiratory disorder, memory loss, fatigue, 
and joint pain due to an undiagnosed illness.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
October 1999, and submitted a substantive appeal (VA Form 9) 
in December 1999, perfecting her appeal.

During an April 2000 personal hearing, the veteran maintained 
that she experienced a respiratory disorder, memory loss, 
fatigue, and joint pain as a result of her service in the 
Persian Gulf.  Transcript (T.) at 1-18.  She and her friend, 
S.B., testified that she experienced memory loss following 
her return to the United States.  T. at 2-6.  S.B. explained 
that the veteran was forgetful, and experienced difficulty 
concentrating over the previous two years.  T. at 2-4.  The 
veteran indicated that her inattentiveness resulted in three 
"major car accidents."  T. at 4-5.  She reported 
experiencing fatigue, and noted that her physician advised 
her to get at least eight hours of sleep per night.  T. at 8-
9.  The veteran related that she experienced reduced stamina, 
and a periodic cough throughout the day.  T. at 9-16.

In response to a questionnaire from the National Health 
Survey of Persian Gulf War Era Veterans, the veteran reported 
experiencing "serious memory loss," fatigue, vertigo, 
fainting, and muscle weakness following her period of active 
duty in the Persian Gulf.

A May 2000 statement from the veteran's mother indicates that 
the veteran's health declined following her return from the 
Persian Gulf.  She explained that she and her husband moved 
closer to their daughter because of their "deep concern with 
[her] Gulf War related illness."  She reported that the 
veteran had to leave the nursing profession due to her 
fatigue and memory problems, and indicated that she was 
currently employed as a kindergarten teacher.  She noted that 
her daughter was "the picture of health" prior to service 
in the Persian Gulf, but now "suffer[ed] from fatigue and 
aches and pains that prevent her from getting restful 
sleep."

A June 2000 VA examination report notes a diagnostic 
assessment of joint pains in the hands, feet, neck and 
shoulders, fatigue, memory loss, and shortness of breath.  
The examiner noted that there were no clinical or objective 
manifestations of the veteran's joint pain, fatigue, memory 
loss or shortness of breath, but concluded that "these 
symptoms could be attributed to a Gulf War syndrome."

Following a June 2000 VA mental status examination, chronic 
adjustment disorder with depressive features was diagnosed.  
The examiner opined that the veteran's "marital conflict and 
the eventual divorce followed by the emotional and financial 
stress of caring for two young children [wa]s the most likely 
precipitating event."

Based on this evidence, a September 2000 hearing officer's 
decision continued the denial of service connection for a 
respiratory disorder, memory loss, fatigue, and joint pain 
due to an undiagnosed illness.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues of 
entitlement to service connection for a respiratory disorder 
manifested by shortness of breath and a cough, memory loss, 
fatigue, and joint pain due to an undiagnosed illness pending 
a remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

As noted above, certain medical records suggest a 
relationship between the veteran's various complaints and her 
tour of duty in the Persian Gulf.  Further, lay and medical 
evidence of record indicates that such complaints have 
persisted for more than six months.  Thus, it appears that 
the veteran has made a prima facie showing under 38 C.F.R. § 
3.317.  However, it is unclear from the record whether 
history, physical examination, and laboratory studies have 
ruled out the existence of recognizable clinical entities 
which might be responsible for the veteran's complaints.  The 
Board is not permitted to use its own medical judgment as to 
such questions.  Therefore, a remand is warranted under the 
VCAA for an examination which addresses the etiology of the 
veteran's complaints, including their possible relation to 
any undiagnosed illness.

VBA All-Stations Letter 98-17 (2/26/98) contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
arthralgia and headache are not considered as diagnosed 
conditions for compensation purposes.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
medical records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  The RO is again advised that 
efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  Upon completion of the above, the 
veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of her claimed Persian Gulf-
related undiagnosed illness, manifested 
by memory loss, shortness of breath and a 
cough, fatigue, and joint pain.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review in conjunction with the 
examinations.

The examiners should question the veteran 
in order to obtain all pertinent history 
concerning the claimed disorders.  All 
necessary tests and studies should be 
conducted as determined appropriate by 
the examiners. The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if not feasible, the 
examiners should so state.  In any event, 
the examiners should identify all 
objective indications of chronic 
disability.  The examiners are further 
requested to provide an opinion 
concerning the etiology of any fatigue, 
memory loss, joint pain, or respiratory 
symptoms found to be present, to include 
the likelihood that each condition had 
its onset in or is otherwise related to 
the veteran's period of active service.  

The examiners should also comment on 
whether any manifestations noted are the 
result of any disorder originating in 
service, based on the examiners' review 
of the claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability. An attempt should be made to 
reconcile the disparate conclusions set 
forth in the record regarding the 
etiology of the claimed conditions. The 
rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a respiratory 
disorder manifested by shortness of 
breath and a cough, memory loss, fatigue, 
and joint pain with specific 
consideration of 38 C.F.R. § 3.317 
(2000), VBA All-Stations Letter 98-17, 
and VAOPGCPREC 4-99 (May 3, 1999).  If 
the veteran's claim remains denied, she 
and her representative should be provided 
with a supplemental statement of the 
case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




